Brady, J.
In this case the elaborate opinion of the presiding justice, delivered upon the decision of this controversy before him, covers all the points *22presented, and needs no elaboration. The serious questions, at first blush, relate to that part of the agreement providing for the deposit of $50,000 as security for the performance of any award made against Dimick, and the construction to be given to section 2384 of the Code, in connection with it. It is true that the clause mentioned provides in terms for the award to be made “in said arbitration” payable by the Central Trust Company “in accordance with any judgment that may be entered upon such awards, ” which is supposed to limit the right of the plaintiffs under the agreement to awards only. The fallacy of this view consists in disregarding the provisions of the section named, which were a part of the law of the state when the agreement was entered into, and which were intended to apply to such agreements, in justice to the parties making them, so that the capricious, or ill-advised, or unreliable litigant should not be permitted to indulge in any of these follies or traits, and go forth untrammeled by responsibility. The language employed by the codifiers giving a right of action against the sureties, if any, upon the submission, added, to leave no doubt of the.intention to cover the wl ol - subject, “or any instrument collateral thereto;” and these provisions, by op ration of law, are ingrafted upon the agreement as effectually as if expressed in hceo verba. ■Thus, properly construed, the agreement is an indemnity against any loss by reason of the revocation, and with which the fund is burdened. Indeed, if strict literal construction should be demanded of the disputed clause, it may well be said that the costs and damages provided for and given to the non-revoking party are an award, made by statute in “said arbitration,” particularly when, as suggested, that law becomes a part of the agreement. It is not deemed necessary to pursue this subjectfurther. The judgment appealed from must be affirmed, with costs.